100 N.Y.2d 606 (2003)
RUSS & RUSS P.C., Appellant,
v.
JAY SCHADOFF, Respondent.
Court of Appeals of the State of New York.
Submitted June 23, 2003.
Decided September 16, 2003.
Motion, insofar as it seeks leave to appeal from the March 3, 2003 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved for leave to appeal to the Court of Appeals from the Appellate Division order from which leave to appeal is currently sought (100 NY2d 577); motion, insofar as it seeks leave to appeal from the June 27, 2003 Supreme Court order, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution and thus does not constitute a final judgment within the meaning of CPLR 5602 (a) (1) (ii).